                Case 01-01139-AMC            Doc 33110        Filed 08/26/19        Page 1 of 15




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                         ) Chapter 11

    W. R. GRACE & CO., et al.,l                                ) Case No. 01-01139(AMC)
      „_                                                       ) (Jointly Administered)
                     Reorganized Debtor.                       )
                                                                   Hearing Date: September 9,2019, at 10:00 a.m.
                                                                   Related Docket nos.: 33099 & 33102

     REPLY IN SUPPORT OF THE REORGANIZED DEBTOR'S CLAIM OBJECTION
      12EQUESTING PA~2TIAL ALLOWANCE AND PARTIAL DISALLOWANCE OF
            1VIll~Q YK~:~~;'1'1"1'lUN (;LAIiYI(ai1BSTt AI~1iIvr. vB3Eii~i~il~1}

                                                INTRODUCTION

          At a time when Grace is seeking to close its final Chapter 11 case, the MDEQ Response

has asserted new, open-ended, and vague prepetition claims, primarily relating to natural resource

damages ("NRD"), at Operable Unit 3 ("OU3") in addition to the highly contingent 10% Cost

Share and Post-Remedy O&M Costs that Grace proposes be allowed.2 The MDEQ Response also

states that MDEQ or another state entity is "expected to identify more damages." The MDEQ

Response does not, however, provide sufficient information for this Court to liquidate or otherwise

dispose ofthese open-ended claims and still-undisclosed additional damages.

          But in having described in its Response at least some of its new claims, MDEQ has

conceded what the record establishes: MDEQ has had for many years(in some instances, decades)




~     W. R. Grace & Co. (f/k/a Grace Specialty Chemicals, Inc., or "Grace") is the sole remaining "Reor a~nized
      Debtor," and Case no. 01-1139 is the sole remaining open chapter 11 case.

      All capitalized terms not defined in this "Reply" shall also have the meaning ascribed to them in the "Claim
      Objection"(The Reorganized Debtor's Request for Partial Allowance and Partial Disallowance of the Claim by
      the Montana Dept. of Env. Quality("MDE ")for Environmental Remediation at Operable Unit 3 of the Libby
      Asbestos Superfund Site (Substantive Objection) [Docket no. 33099], filed June 7, 2019)). The "MDE
      Response" is the Response and Reservation of Rights of the State of Montana to The Reorganized Debtor's
      Request for Partial Allowance and Partial Disallowance of the Claim by the Montana Dept. of Env. Quality
      ("MDR")for Environmental Remediation at Operable Unit 3 ofthe Libby Asbestos Superfund Site(Substantive
      Objection)[Docket no. 33102], filed July 22, 2019.



DOCS DE225114.191100/001
               Case 01-01139-AMC                 Doc 33110         Filed 08/26/19          Page 2 of 15




more than sufficient infprmation to "fairly contemplate" its prepetition claims—including the

claims disclosed in the Response, as well as any additional damages claims it expects to disclose

in the future. T~V. Salem Storage, LLC v. Exide Techs. (In ~e Exide Techs.), 600 B.R. 753, 761

(Bankr. D. Del. 2019)(hereinafter, "Exide")("all future response and natural resource damages

costs] based on pre-petition conduct that can be fairly contemplated by the parties at the time of

Debtors' bankruptcy are claims under the Code"). To compound matters, the Response further

                                     ^
~.vit~.~u~;S iiic`L~i, r✓iLL~ ii2~~ i.             c~~v~ :~~'~1' Qt~2:~1~ 1 ~~Pt
                                      ,~i. ,iV~~~1~^                                                                     '
                                                                               n,~.titi(ln (1TJ~ [`.~~iYnc~ ~P,S~1~~ M~F(~ S



obligation to do so to avoid its claims being barred and discharged. In Ne SolitNon Devzces, Inc.,

510 B.R. 890, 898 (Bankr. S.D. Fla. 2016)(hereinafter, "Solitron")(NYSDEC claim discharged

when no due diligence undertaken and no proof of claim filed); In re Nat'l Gypsum Co., 139 B.R.

397,408(N.D. Tex. 1992)(hereinafter,"Gypsum")("The `fair contemplation' standard, however,

is not meant to encourage or permit dilatory tactics on the part of ... any ... relevant government

agency").

         Finally, MDEQ attempts to preserve a broad reservation of rights in the 2008 MDEQ

Settlement Agreement in lieu of ever filing a specific proof of claim ("POC") for the newly

asserted costs. By doing so, MDEQ is essentially asking the Court to allow its prepetition OU3

claims to survive the closing of Grace's last remaining open chapter 11 case—without MDEQ ever

being obligated to articulate those claims, and without having those claims ever becoming subject

to the discharge injunction. MDEQ's argument subverts the "fresh start" principle of the

Bankruptcy Code and the long-confirmed Plan's prepetition claim resolution and discharge

provisions, and should therefore be denied. Exide, 600 B.R. at 759-60; Gypsum, 139 B.R. at 404

(quoting In Ne Combustion EquipmentAssociates, Inc., 838 F.2d 35,37(2d Cir. 1988));In re Edge,

60 B.R. 690, 699 n.8 (Bankr. M.D. Tenn. 1986)(internal citation omitted)("The existence of a



                                                              2
 DOCS DE:225114.191100/001
              Case 01-01139-AMC            Doc 33110        Filed 08/26/19       Page 3 of 15




claim certainly should not depend on ...[claimant's] appraisal of the likely success of post-

bankruptcy collection efforts").

        On these facts, this Court would be well within its discretion to simply disallow all such

prepetition OU3 claims (other than the 10% Cost Share and the Post-Remedy O&M Costs) to

avoid the further prejudice to the Court and Grace that would arise from protracted litigation over

this threshold question ofidentifying MDEQ's prepetition OU3 claims. Plains Mktg., L.P. v. Bank
 r         ~j~. (t~
                i~, i"e u~iiiii"2iu~,
                        a        .7 i..i
                                      r D./~
                                          1 -r-r
                                             ~~t~ R.TT~
                                                    ~ . d72
                                                        T~ ~ d
                                                             Y7~
                                                               ~ (~2µnt{~
                                                                 ~       . Tl, Tl~l, 7~111~ ~irtPrnal ~Ztat~nnc
uJ liiyi., t


omitted)(leave to amend proof of claim may be denied due to prejudice, delay, or a "repeated

failure to cure deficiencies"); Exide, 600 B.R. at 760 (creditor on notice of Exide prepetition

conduct; claim discharged); Gypsum, 139 B.R. at 408, 412("any claim not asserted in the Proof

of Claim is barred"). Alternatively, the Court should require MDEQ to promptly file an amended

proof of claim stating its claims in sufficient detail such that the Court can expeditiously liquidate

or otherwise dispose of them.

                                           FACTUAL PREDICATE


        1.       Factual predicate in support of this Reply and the Claim Objection is set forth in

two declarations:

• DeclaNation of Keith N. Cole in Support of the Reorganized Debtor's Request for Partial
  Allowance and Partial Disallowance of the Claim by the Montana Dept. of Env. Quality
  ("MDE ") for Environmental Remediation at OpeNable Unit 3 of the Libby Asbestos
  Superfund Site (Substantive Objection)(the "First Cole Declaration"), attached as Exhibit C to
  the Claim Objection.

• Declaration ofKeith N. Cole in Support ofthe Reply in SuppoNt ofthe Reorganized Debtor's
  Claim Objection Requesting Partial Allowance and Partial Disallowance of MDEQ
  PNepetition Claim (Substantive Objection)(the "Second Cole Declaration"), attached hereto as
  Exhibit A.

The Second Cole Declaration refers to exhibits in the Appendix ofExhibits to the Reply in Support

of the Reorganized DebtoN's Claim Objection Requesting Partial Allowance and Partial


                                                       3
DOGS DE:225114.191100/001
               Case 01-01139-AMC                Doc 33110         Filed 08/26/19         Page 4 of 15




Disallowance of MDEQ PNepetition Claim (Substantive Objection) (the "Appendix") filed

substantially contemporaneously herewith. The First Cole Declaration and the Second Cole

Declaration are incorporated by reference as if fully set forth herein, and the exhibits set forth in

the Appendix are incorporated as if attached hereto.3

         2.       In further support of the relief requested in this Reply and in the Claim Objection,

Grace has also attached the RepoNt Sufnmarizing the Opinion of Judi L. Durda Regarding the

~uffi"c",ie"i'iCj% vjnvuiiuui~ lijv^iiiii:ciiv^/i jv^i" ~~~.n~Fi'~ ~n~ Tn,1~;~t~ ~Iwt~{V~1 Rv,~n~r~p n/1YY~~'gP ~~p1y.Yl^C


ANisingfNom the Release ofAsbestos at Operable Unit 3 ofthe Libby Asbestos Szsperfund Site (the

"Durda Report") as Exhibit B. Ms. Durda will be available to testify in support of the Durda

Report. Ms. Durda concludes in her Report that "sufficient information is available for MDEQ to

identify natural resource damage claims that may have arisen from the release of Libby amphibole

asbestos at OU3 of the Libby Asbestos Superfund Site." Durda Report at ~¶ 9, 17-26.

                                                      ANALYSIS


I.       MDEQ HAS ASSERTED NO COGNIZABLE PREPETITION CLAIMS OTHER THAN THE
         HIGHLY COI\'TIIITGENT lO% COST SHARE AND POST-REMEDY Oc~M COSTS

         3.        MDEQ is wrong as a matter of law and fact when it asserts that it is entitled to the

presumption ofprimafacie validity under Fed. R. Bankr. P. 30010 for any claims other than the

10%Cost Share and the Post-Remedy O&M Costs. The 2007 MDEQ POC,even iftaken together

with the 2008 MDEQ Settlement Agreement's mere reservation of rights, does not articulate the

facts necessary to aver even a single such cognizable claim. SemcNude, 443 B.R. at 478 (quoting

In Ne Allegheny Intl, Inc., 954 F.2d 167, 173(3d Cir. 1992))("claimant must allege facts sufficient




3    The     CERCLA        exhibits   in    the    Appendix      may     also    be     found     in    full at
     hops://cumulis.epa.gov/supercpad/SiteProfiles/index.cfm?fuseaction=second.scs&id=0801744&doc=Y&colid=
     34512&region=08&type=SC, except for Exhibit 19, which is not yet posted (last visited August 26, 2019).


                                                             4
DOGS DE:225114.1 91100/001
              Case 01-01139-AMC           Doc 33110      Filed 08/26/19     Page 5 of 15




to support the claim");In Ne Residential Capital, LLC,2013 Bankr. LEXIS 5027, at *14-15(Bankr.

S.D.N.Y. Nov. 27, 2013)(internal citation omitted)("When a claimant fails to cgmply with the

Rule 3001 documentation requirements, the claimant is not entitled to pNimafacie validity of the

claim"). In other words, MDEQ has not done enough pursuant to Fed. R. Bankr. P. 3001(a)&(c)

to meet its initial burden offiling a proofofclaim with a"written statement setting forth" MDEQ's

prepetition claims with "sufficient information" for Grace to evaluate those claims. In Ne Today's
n         i_ z    nno ~      1 ,.   ~vm ~c'77   +X17 *72 (Ran ,-. C.TI. 'T~};. 7(~QS21 (~li~tinu~ti~hing



between proofs of claim that conformed or substantially conformed to Fed. R. Bankr. P. 3001 and

those proofs of claim that failed to state cognizable claims).

        4.       In November 2007, MDEQ filed the 2007 MDEQ POC, which amended prior

proofs of claim for the entire Libby Asbestos Superfund Site. The POC asserted two specific

claims, the first of which was for $55 million in future remediation costs arising from the then-

Debtors' prepetition activities. 2007 MDEQ POC at p 5; see also Response to Motion ofDebtors

fog Entry ofan ONdeN Authorizing Settlement Agreement Resolving the United States'Proofs of

Claim RegaNding CeNtain Environment Matters [Docket no. 17806](same). MDEQ also asserted

a claim "for past remediation expenses incurred by DEQ in the total amount of $10,022..16, plus

prejudgment interest, pursuant" to CECRA. 2007 MDEQ POC at pp. 4-5. All of the remaining

statements in the 2007 MDEQ POC consisted of various reservations, and references to the

underlying statutes and other matters, and none of them assert cognizable claims.

        5.       The 2007 MDEQ POC was partially resolved as follows:

• Grace and MDEQ negotiated the 2008 MDEQ Settlement Agreement, which settled all of
  MDEQ's prepetition claims for the entire Libby Site other than OU3 for $5.167 million to be
  paid on or about the Effective Date. 2008 MDEQ Settlement Agreement;

• In July 2008, the Court entered the 2008 Order, which stated in relevant part, that "the
  remaining portion of Claim No. 18496 [addressing OU3]shall be resolved as provided in the"


                                                    5
DOCS DE:225114.1 91100/001
               Case 01-01139-AMC        Doc 33110    Filed 08/26/19     Page 6 of 15




    2008 MDEQ Settlement Agreement, and "the Court shall retain jurisdiction to hear and
    determine all matters arising from or relating to the implementation ofthis Order." 2008 Order
    at 2;

• The 2008 MDEQ Settlement Agreement "specifically reserved" ... "claims relating to
  Operable Unit 3." 2008 MDEQ Settlement Agreement at ~ 2.

MDEQ has not subsequently asserted any cognizable prepetition OU3 claims.

         6.       MDEQ's Response suggests, however,that MDEQ's reserving its rights means that

it does not need to assert cognizable claims conforming to the requirements of Fed. R. Bankr. P.

3001 et seq. But MDEQ is incorrect. The reservation of statutory rights did not assert any claims

at all. Indeed, it was no more than an "express notice that certain rights are not abandoned or

waived," or "a keeping back or withholding."     BLACK'S LAW DICTIONARY ~l1t11 OCR. ZO19~.     In

other words, the 2008 rights reservation is the very antithesis of a cognizable claim, and the

Bankruptcy Code and Rules require MDEQ to assert cognizable claims in an amended proof of

claim before that claim can be adjudicated. Allegheny Intl, 954 F.2d at 173; Semcrude, 443 B.R.

at 478; Today's Destzny, 2008 Bankr. LEXIS 3577, at *22.

         7.       MDEQ therefore retains the burden of proof under Bankruptcy Code section 501

and Fed. R. Bankr. P. 3001 to state its claims. Semcrude, 443 B.R. at 476. Grace had no

evidentiary burden. See, e.g.,In re GzlbNeath,395 B.R. 356,364(Bankr. S.D. Tex.2008)(omitting

internal citations) ("incomplete or insufficient proofs of claim are not pima facie valid ... and

[t]he debtor ... `has no evidentiary burden to overcome' in objecting to a claim that is not pNima

facie valid"). In summary, MDEQ's own actions and writings directly contradict the argument set

forth in the MDEQ Response that MDEQ has somehow met its initial burden of proof. MDEQ

Response at ¶¶ 10-14. Such claims were simply not currently cognizable, and are therefore

disallowable. Today's Destiny, 2008 Bankr. LEXIS 3577, at *22; Gypsum, 139 B.R. at 412.




                                                 6
 DOCS DE:225114.1 91100/001
               Case 01-01139-AMC             Doc 33110          Filed 08/26/19            Page 7 of 15




II.      MDEQ CAN ~~FAIRLY CONTEMPLATE" ALL OF ITS PREPETITION OU3 CLAIMS

         8.      MDEQ's Response has finally—more than sixteen years after the bar date and

eleven years after the 2008 MDEQ Settlement Agreement was approved by this Court in its 2008

Order—articulated a number of new,if vague and open-ended, claims,"including, but not limited

to" a potpourri of potential prepetition OU3 NRD claims. MDEQ's Response reveals some of

those claims, and asserts that it or another state entity (the Natural Resource Damages Program,

Nc`ti`i ~i ii1~ T✓i^vlituli2 L~~iu~m~n~ ~nf T~µc~t:r.:j :S   ~~OY~vrtG'~1   t~   ?~lentify m~r~ [~aY11~~P~S ~~'1_~Il ~x~

peripherally identified here." MDEQ Response at ¶ 9.e(emphasis added). All ofthese new claims

are distinct from the 10% Cost Share and Post-Remedy O&M Costs asserted in the 2007 MDEQ

POC. They are instead claims for compensatory damages: See CERCLA, 42 U.S.C. §

9607(a)(4)(C), § 96070; CECRA, MONT. CODE ANN. § 75-10-715(2)(b); 43 C.F.R. § 11.14(1)

(defining "damages" as "the amount of money sought by the natural resource trustee as

compensation for injury, destruction, or loss of natural resources").

         9.       The MDEQ Response states that these potential new claims included the:

• Alleged exceedance ofcertain concentration limits in certain surface waters. MDEQ Response
  at ~ 9.a;

e     Alleged "[1]oss of use" of certain creeks for recreational fishing. MDEQ Response at ~ 9.b;

• Alleged "[1]oss of spawning fishery" in connection with a dam or impoundments. MDEQ
  Response at ¶ 9.c; and

• Alleged "[1]ost hunting opportunities" on lands that are owned by the federal government.
  MDEQ Response at 9.d.

MDEQ also asserted that it had other potential claims but does not identify them.

         10.      In making these claims, MDEQ has conceded what the record establishes, Durda

Report at ¶ 9 & 27-30: MDEQ has long (for decades in some instances) been capable of "fairly

contemplating" all of its prepetition OU3 Claims—including those it has not yet disclosed. Fed.


                                                         7
DOCS DE225114.1 91100/001
                Case 01-01139-AMC                 Doc 33110          Filed 08/26/19          Page 8 of 15




R. Evid. 801(d)(2)(opposing party statements are not hearsay); see also, e.g., HiNth v. Donovan

(In re Hirth), 2014 Bankr. LEXIS 5008, at *24(B.A.P. 9th Cir. 2014)(Consent Order "construe[d]

... as including statements against interest"); Fed. R. Evid. 401 (relevance); Exide, 2019 600 B.R.

at 759-60;4 SolitNon, 510 B.R. at 898 (NYSDEC had prepetition environmental claim that was

discharged even though RI and other investigations and remedies had yet to occur); see also In re

Johns-Manville Corp., 552 B.R. 221, 232-33 (Bankr. S.D.N.Y. 2016) (analyzing differing

a17pTUt1ci1~S c(~L4~I,S iidVG ia~~i3 il"5 u~i~iiiliii~ vV~'i2tieT 2iiVii:,i~Ti'~~,~~~iu~ ~l?aliT`~3 2~TOS~ ~'„~pe~.~2`J~:;. dsS


discussed further below,the claims are fair contemplatable, and at least some ofthese claims likely

have little merit.

Alleged Per Se Injuryfor Asbestos MCA Exceedafaces

          11.      For example, in Response ¶ 9.a, MDEQ asserts that water bodies in OU3 "have

numerous historic exceedances of the asbestos MCL"—thereby conceding that it has long known

of this potential claim.           MDEQ has had relevant water quality data since at least the 1990s.

Second Cole Declaration at ~ 3. Though that is sufficient by itself to establish that MDEQ could

fairly contemplate the relevant claims, further water quality data were collected in the early 2000s,

prior to November 2007, when MDEQ last amended its proof of claim. Id. at ¶ 9. Thereafter

another 711 surface water samples were collected and analyzed. Id. at ¶ 10. EPA also placed this

information in context by finding that the asbestos in surface water posed no human health or

ecological risk. Id. at 18-20.

          12.       The record is thus clear. Regardless of whether MDEQ would prevail in its

assertion that it has compensable damages, MDEQ could have asserted awater-quality damages



4    In Exide, Judge Carey also held that the creditor's claims were discharged prepetition claims under the
     Grossman's standard(which the Third Circuit expressly did not apply to environmental claims). 600 B.R. at 760
     n.19 (citing Jeld-Wen, Inc. v. Van Brunt(In re Grossman's, Inc.), 607 F.3d 114, 125 n. 11 (3d. Cir. 2010)).


                                                               8
 DOGS DE:225114.1 91100/001
               Case 01-01139-AMC         Doc 33110       Filed 08/26/19      Page 9 of 15




claim prior to the March 31, 2003 claims bar date. It could have also articulated the claim in any

ofthe multiple claim amendments between then and 2007—not to mention at any time since then.

Durda Report at ~(~( 17-27.a. But MDEQ has not asserted its water quality claim until now and it

still not done so in a proof of claim.

        13.      MDEQ's assertion of the claim does not mean that is necessarily compensable.

Under the relevant rules, MDEQ would need to show that the pertinent waters were potable before

the release occurred. S'ee ~+3 ~.r.ic. s i i.c~2(uj~ij. ~isv iin~~rta~t~y, t~~ r~l~var~t surfzce v~ater i~

not used as a source of drinking water. Durda Report at ¶ 27.a.; Second Cole Declaration at'~ 24.

Therefore, the public has not experienced any loss of services resulting from the alleged

exceedances, which means that MDEQ may not be entitled to any damages for this claim. See

generally 43 C.F.R. § 11.71; Durda Report at ¶¶ 13, 27.a. If necessary, Grace can provide further

fact and law to support disallowance on these grounds and others (for each of the newly asserted

claims) at the appropriate time.

Pcsrpo~ted Loss ofHunting & Fishitag NI~D Claims

         14.     Similarly, MDEQ's new allegations in Response ~~ 9.b and 9.d concerning alleged

losses of recreational fishing and hunting opportunities are claims that MDEQ could have fairly

contemplated for many years. Durda Report at ¶~ 17-26, 27.b, 27.d. Yet MDEQ concedes that it

has not investigated these claims, despite its legal obligation to do so to avoid potential

disallowance and discharge. Solitron, 510 B.R. at 898; MDEQ Response at ~ 9.e. Even without

investigation, MDEQ concedes that it has had knowledge by alleging fishing and hunting access

restrictions. To the extent that MDEQ has any access concerns about a gate and sign at the

beginning of Rainy Creek Road, these were in place by the early 2000s, before MDEQ's 2007

proofofclaim. Second Cole Declaration at ¶ 23. Whether the gate and sign actually restrict access

to hunting areas or stream beds for fishing is a factual question, but MDEQ would have had actual

                                                     9
 DOCS DE:225114.191100/001
              Case 01-01139-AMC             Doc 33110          Filed 08/26/19          Page 10 of 15




and obvious notice of the issue long ago. Durda Report at ¶ 23. The record thus establishes that

MDEQ did not have to wait until July 2019 to assert claims for purported losses of fishing and

hunting opportunities in OU3,but could have done so years ago.

        15.     As with its water-quality claims, it appears that MDEQ may face significant legal

and factual hurdles in establishing any compensable harm. Though MDEQ alleges (without

providing any evidence) that access by recreational anglers up Rainy and Carney Creeks below

the nigh water mark     EE1S pPeSerl`l1~ I'GS`I.~1Gi~C~I Ciu~ ifs aSt~"icSi~5 cX~GS'~1TG iiSiC," ~i~~ i12~T;'~ V`JGµ~u h~


theoretical. The small and overgrown creeks are hard to access for multiple reasons that have

nothing to do with asbestos, and they are not believed to offer any significant recreational fishing

attraction. Second Cole Declaration at ~( 22; Durda Report at ¶ 27.b Any hypothetical angler

walking up the heavily vegetated stream bed would also confront barriers such as small under-

road culverts. Second Cole Declaration at ¶ 22; Durda Report at ¶ 27.b. He or she would also be

legally barred from trespassing on the private property above the high water mark adjacent to the

stream beds.

        16.      MDEQ's claims for purported losses of hunting on Federal lands likewise would

face hurdles. For instance, the EPA Remedial Project Manager stated at a June 7, 2017 meeting

of the Lincoln County Commission: "The more research we do, the more we realize that

recreational exposures are fine." See Commissioners Given Update on Area Asbestos Sites, TxE

WESTExN       NEws (June           13,     2017),      https://www.thewesternnews.com/article/20170613/

ARTICLE/170619985) (last accessed on August 22, 2019). EPA has also reached detailed

conclusions about the lack of human health risk from recreational exposures at the Libby Site.

Second Cole Declaration at ¶~ 19, 21; Appendix Exhibit 18 (Site-Wide Human Health Risk




                                                          10
DOGS DE:225114.1 91100/001
               Case 01-01139-AMC         Doc 33110       Filed 08/26/19   Page 11 of 15




Assessment (2015)("HHRA")); Appendix Exhibit 19 (Site-Wide HHRA Addendum (2018));

Durda Report at ¶ 27.d.

ACCeged Loss ofSpawrzafig ~`ashery Habitat

        17.        MDEQ's new allegation in Response ¶ 9.c regarding an alleged loss of fish

spawning habitat due to physical obstacles to fish passage imposed by the Kootenai Development

Impoundment Dam ("KDID") and other structures is likewise a claim that MDEQ has long been

~1J1~ t~ f~irl~~   ~~nt~~p~at~, ~onst,-~,~~t;on of ~h~ KnTT~ ~ora~nae~ced in 1971, and the State has

regulated it through the decades with the most recent permit issued on April 3, 2019.       Second

Cole Declaration at ¶¶ 2, 5.

         18.       Like the other new NRD claims, however, MDEQ does not set forth a basis for any

compensable injury. Durda Report at ¶¶ 11, 27.c. Neither CERCLA nor Montana's CECRA

provides an NRD claim arising from a mere physical obstruction such as a dam, which seems to

be central to MDEQ's claim. Instead, these statutes provide causes of action for damages resulting

from a release ofa"hazardous substance"(or in the case ofCECRA,ofa "hazardous or deleterious

substance"). See CERCLA,42 U.S.C. § 9607(a); CECRA,MotvT. CODE At~rr1. § 75-10-715(2)(b).

The ecological risk assessments performed by EPA and others establish that asbestos is not

harming the fish. Second Cole Declaration at ~( 18. Nor is it clear that the small creeks upstream

ofthe dam ever provided spawning habitat.

Undisclosed Additiofaal Clairrts

         19.       In addition to these newly articulated claims, MDEQ asserts that undisclosed

additional claims are "expected." Response at ¶ 9.e. MDEQ also asserts that it can pursue more

remediation of the Libby Site under CECRA "if the MDEQ does not believe that the federal

remedy is complete." MDEQ Response at ¶ 4 and 9.e.



                                                    11
DOCS DE:225114.1 91100/001
              Case 01-01139-AMC      Doc 33110       Filed 08/26/19    Page 12 of 15




       20.      The record demonstrates that MDEQ can "fairly contemplate" these claims.

Second Cole Declaration,passim; Durda Report,passim. State knowledge by 2001 was extensive,

and more than a decade of supplemental site-specific and intensive study since then has produced

voluminous and detailed reports supplemented the data and assessed risks to human health and

ecological receptors; the State has been involved with this entire process.         Second Cole

Declaration,passim; Appendix Exhibits 1-19,passim; Durda Report,passim. So, whether these

claims are for iuiure response cans a~- ~~aiurai i°~s~uice dai~~ages, they arz dearly banlcru~tcy

claims subject to the discharge injunction. Exide, 600 B.R. at 761 (internal citations omitted);

Gypsum, 139 B.R. at 409. To argue otherwise would be to subvert Bankruptcy Code principles of

notice, finality, and discharge of prepetition claims. Johns-Manville, 552 B.R. at 230 (quoting

H.R. REP. No. 95-595, at 309 (1978), reprinted in 1978 U.S.C.C.A.N. 5963, 6266). Because

MDEQ has not stated its claims for any such NRD or additional remediation, these claims may be

barred and discharged without further hearing. Gypsum, 139 B.R. at 412; Solitron, 510 B.R. at

898.

        21.     Furthermore, MDEQ's assertion of an additional, contingent remediation claim,

MDEQ Response at ¶4 and 9.e., is unlikely to result in a compensable cause of action. The remedy

that EPA will select under CERCLA for OU3, in consultation with MDEQ, will culminate more

than a decade of study and scientific characterization. Durda Report at ¶¶ 19-21; Second Cole

Declaration at ¶¶ 7-21,25; Appendix Exhibits 14-19. Pursuant to federal requirements, including

the National Contingency Plan, the OU3 remedy will be based on a thorough assessment of the

human health and ecological risks that may require remediation and a detailed study of the

technological alternatives for addressing such risks, and it will take into consideration state law

requirements and various required federal factors such as cost-effectiveness. See 40 C.F.R. §



                                                12
DOGS DE:225114.191100/001
               Case 01-01139-AMC            Doc 33110        Filed 08/26/19        Page 13 of 15




300.430(d),(e), and(~. States do not select the remedy at federal CERCLA sites such as the Libby

Site, but have a defined role for providing input. CERCLA,42 U.S.C. § 96210; 40 C.F.R. §§

300.500-300.525. MDEQ has been a significant participant in all stages of this evaluation, with

frequent technical meetings and receipt by MDEQ of draft and final plans and reports and all data.

Second Cole Declaration at ¶ 7. MDEQ performs this function under the 2009 EPAIMDEQ

cooperative agreement, and Grace provides funding for MDEQ's efforts based on this cooperative

agreernerit. iiairr~ ~~ijec~~aYi a~ ~j 6; FIiSi ~`~,t~iC BEii~iaClGri ~~ ~j~j 10, 2~-25.

        22.      If after all of this study and evaluation, MDEQ were to decide that it wanted to

impose a different remedy for the Libby Site, MDEQ's efforts would confront significant legal

and factual barriers. The Montana remedy selection criteria under CECRA are essentially the same

as under CERCLA, and it is hard to understand how MDEQ could show the required basis for

action under CECRA following completion of the EPA-selected remedy. Compare 40 C.F.R.

§ 300.430(e)(9) wzth MoN`r.CODE Atvly. § 75-10-721 ("Degree of Cleanup Required"). Moreover,

basic principles of conflict preemption and other legal issues that can be addressed at the

appropriate time also would stand in MDEQ's way in any effort to impose serial remedies for the

same hazardous substance release.

III.     THE COURT SHOULD DISALLOW ALL I~REPETITION CLAIMS OTHER THAI'THE ~O%
         COST SHARE AND THE POST-REMEDY O&M COSTS,BECAUSE MDEQ HAS FAILED TO
         TIMELY AA~END ITS PROOF OF CLAIM

         23.      MDEQ's effort to avoid application of the discharge injunction to its prepetition

OU3 claims is now prejudicing both the Reorganized Debtors and this Court, forcing both Grace

and this Court to expend legal resources needlessly. On these facts,the Court would be well within

its discretion to disallow MDEQ's currently still-notional OU3 NRD and other claims—if only

because MDEQ has yet to investigate, let alone articulate, all of its claims, despite having had



                                                        13
DOCS DE225114.191100/001
              Case 01-01139-AMC          Doc 33110        Filed 08/26/19      Page 14 of 15




many years to do so. Gypsum, 139 B.R. at 412; see also Del. Bankr. L.R. 3001(d)(vi)(failure to

timely provide sufficient information is a basis for disallowance).

        24.     If the Court, however, declines to disallow MDEQ's new claims, then Grace

respectfully requests that the Court:

• Require MDEQ to file its amended proof of claim within thirty (30) days of entry of such an
  order, and to do so in a manner that specifically and fully articulates each and every claim and
  the basis for it; and

    E~~~er an ;,rder that, i~ the eve.t I~✓ILE~ v~ere to fail tc c~mY?y with the above ~r>;rhin the allotted
    timeframe, would without further hearing or objection disallow and discharge all of MDEQ's
    OU3-related prepetition claims other than the MDEQ Surviving Claim (comprising the
    contingent 10% Cost Share and the Post-Remedy O&M Costs).

                        [remainder of this page is intentionally left blink]




                                                     14
DOGS DB225114.19ll00/001
             Case 01-01139-AMC           Doc 33110         Filed 08/26/19     Page 15 of 15




        WxExEFORE,the Reorganized Debtor requests the Court:

       (a)      Either:

       (i)      Enter the Order in substantially the form attached to the Claim Objection as Exhibit
A (a) Allowing the MDEQ Surviving Claim on the terms set forth in the Claim Objection;(b)
Disallowing Claim no. 18496-1 in all other respects;(c) Discharging all other MDEQ claims on
the terms and conditions set forth in the Plan and Confirmation Order;(d) Retaining the Court's
jurisdiction over the MDEQ Surviving Claim, Claim no. 18496-1, and all matters relating thereto;
or

        (ii)     Enter an order requiring MDEQ to file an amended proofofclaim within thirty(30)
days t~:a~ specifically and fu??y arti~~ala~es each wnd e~~ery c?ai~±? and the basis for its ~n~3 if no s~~h
proof of claim is filed, disallow all MDEQ prepetition OU3 claims other than the 10% Cost Share
and the Post-Remedy O&M Costs; and

       (b)       In any case grant such other relief as may be appropriate.

 Dated: August 26, 2019                         THE LAW OFFICES OF ROGER HIGGINS,LLC
                                                Roger J. Higgins
                                                516 N. Ogden Avenue
                                                Suite 136
                                                Chicago, IL 60642
                                                Phone:(312)480-1984

                                                and

                                                PACHULSKI STANG ZIEHL &JONES LLP

                                               /s/James E. O'Neill
                                               Laura Davis Jones(Bar No. 2436)
                                               James E. O'Neill(Bar No. 4042)
                                               919 North Market Street, 17th Floor
                                               PO Box 8705
                                               Wilmington, DE 19899-8705 (Courier 19801)
                                               Phone:(302)652-4100
                                               Fax:(302)652-4400

                                                Co-Counsel for the Reorganized Debtor




                                                      15
DOCS DE:225114.1 91100/001
